Notice of Allowance
	Claims 1-6 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  During the interview conducted on 05/19/2022 the Examiner noted that the amendments filed on 05/24/2022 would overcome the prior art on record. The prior art of Reinke (WO 0108621) discloses a patient support apparatus including a base, a deck, rotating bodies and a guide unit. However, the rotating bodies of Reinke does not include the gear train including the driving gear, a driven gear, and an idler gear. Reinke only discloses two meshing gears and furthermore the instant invention states that the rotation axis of the idler gear and the guide unit are to be positioned apart on different sides of a reference line connecting rotation axis. Therefore, the rotation axis being different creates an offset axis. As such, the prior art of Reinke does not read on the instant invention and the application is deemed in condition for allowance. 
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	As a result, the claimed invention provides an additional structural distinction over the prior art. Furthermore, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/2/2022